Case 2:19-cv-14465-SDW-LDW Document 40-3 Filed 04/21/21 Page 1 of 10 PageID: 1931


Julie Warshaw, Esq. Bar ID. 027931993
266 King George Road, Suite C2, Warren, New Jersey 07059
Jamie Epstein, Esq. - Bar ID. 008081990
17 Fleetwood Drive, Hamilton, New Jersey 08690
Attorneys for: Plaintiffs

                           UNITED STATES DISTRICT COURT
                          FOR THE DISTRICT OF NEW JERSEY
 F.H., et al.,                            Civil Action No. 19-14465 (SDW)
                              Plaintiffs, (LDW)
 v.

 WEST MORRIS REGIONAL HIGH
 SCHOOL BOARD OF EDUCATION
 and NEW JERSEY DEPARTMENT
 OF EDUCATION and its
 COMMISSIONER, ANGELICA
 ALLEN-MCMILLAN (in her official
 and individual capacity)                             BRIEF IN SUPPORT OF
                          Defendants                 ORDER TO SHOW CAUSE



       In this matter, Plaintiffs seek to enforce this Court's (over 4 months old) Order to

provide Plaintiffs with a remanded final decision. In order for Plaintiffs to proceed they

need to be permitted to add the New Jersey Department of Education and its

Commissioner as parties. The State of New Jersey and its Commissioner are ultimately

responsible for compliance with the IDEA1. This includes the IDEA requirement that

final decisions be issued in 45 days. Accordingly, to enable this Court to be able to


1 Kruelle v. New Castle County School District, 642 F.2d 687, 696 (3d Cir. 1981); H.E. v. Walter D.
Palmer Leadership Learning Partners Charter Sch., 220 F. Supp. 3D 574, 585 (EDPA 2016); Charlene
R. v. Solomon Charter School, 63 F. Supp. 3D 510, 514 (E.D. Pa. 2014)(“an SEA may be held
responsible if it fails to comply with its duty to assure that IDEA's substantive requirements are
implemented." )

                                                 1
Case 2:19-cv-14465-SDW-LDW Document 40-3 Filed 04/21/21 Page 2 of 10 PageID: 1932


enforce its Order this Court must allow the amendment of the complaint.



                           Factual and Procedural History

      Plaintiffs shall rely on the Factual and Procedural History of this Court's 12/8/20

Opinion.

             J.H. was born in January 2001 to her parents F.H. and M.H, and resided in
      Long Valley, New Jersey during the relevant period at issue. (ALJ Op. at 15; D.E.
      29-3 ¶ 2.) She completed eighth grade at Long Valley Middle School as a general
      education student before attending West Morris Central High School ("WM
      Central"). (ALJ Op. at 15.) J.H. completed her freshman year at WM Central as a
      general education student during the 2015-2016 school year. (Id.) In Fall 2016,
      she began to experience depression and anxiety, which prompted her attendance at
      Immediate Care Children's Psychiatric Center ("ICCPC"), a therapeutic day
      program, from October to December 2016. (ALJ Op. at 15; D.E. 29-3 ¶¶ 5, 13;
      D.E. 13-19 at 39.) J.H. was medically cleared to return to WM Central in
      December 2016 with an approved Accommodation Plan pursuant to Section 504
      of the Rehabilitation Act. (ALJ Op. at 15; D.E. 29-3 ¶ 7.) After a few days,
      however, J.H. could no longer attend WM Central because of anxiety and reverted
      to home instruction for the remainder of the 2016-2017 academic year. (D.E. 29-3
      ¶¶ 8-9.)

             In January 2017, J.H. was referred to a CST to evaluate whether she was
      eligible for special education and related services under the IDEA. (ALJ Op. at
      15; D.E. 29-3 ¶ 11.) Plaintiffs attended the January 9, 2017 evaluation meeting
      and consented to psychological and social assessments. (ALJ Op. At 15; see D.E.
      29-3 ¶ 16.) The District accepted a March 15, 2017 psychiatric assessment from
      Dr. Shankar Srinivasan, an ICCPC psychiatrist, which recommended an out of
      district placement. (See ALJ Op. at 15; D.E. 29-3 ¶ 17 (citing D.E. 13-18 at 89).)
      Dr. Sherry Wilk also conducted a psychological evaluation on the District's behalf
      on January 19, 2017. (D.E. 29-3 ¶ 25 (citing D.E. 13-18 at 76).) Plaintiffs contend
      that because J.H. received therapeutic services outside the school setting, she was
      not in need of a therapeutic school environment. (D.E. 29-3 ¶ 14.)
             IEP Development: An IEP meeting was held on April 6, 2017, in which the
      District determined that J.H. was eligible for special education and related
      services under the "Emotionally Disturbed" criteria, and Plaintiffs signed the

                                            2
Case 2:19-cv-14465-SDW-LDW Document 40-3 Filed 04/21/21 Page 3 of 10 PageID: 1933


      corresponding Eligibility Determination Report reflecting this classification. (ALJ
      Op. at 15-16; D.E. 13-18 at 18.) Plaintiffs contend they consented to J.H.'s
      eligibility for special education and related services, but dispute that they agreed
      to the "Emotionally Disturbed" classification. (D.E. 29-3 ¶ 21.) Plaintiffs did not
      agree to implement the April 6, 2017 IEP ("April IEP") (ALJ Op. at 16), which
      recommended J.H.'s placement in the "Behavioral Supports Program"—also
      referred to as the "BSP"—at West Morris Mendham High School ("WM
      Mendham"). (See D.E. 13-18 at 19-40.)
             A second IEP meeting was held on May 16, 2017. (ALJ Op. at 16; D.E. 29-
      3 ¶ 37.) Again, the District proposed an IEP ("May IEP") that placed J.H. in the
      "Behavioral Supports Program" or "BSP" at WM Mendham. (ALJ Op. at 16; D.E.
      29-3 ¶ 37; see D.E. 13-18 at 19-62.) Although both proposed IEPs referenced the
      "Behavioral Supports Program" or "BSP," the ALJ determined that the CST
      proposed the "Being Successful Program" located at WM Mendham, which he
      found to address distinctly different needs than the "Behavioral Supports
      Program" at WM Central. (ALJ Op. at 16.) Plaintiffs contend that the April and
      May IEPs did not reflect their input or suggestions, and were identical, except that
      a different case manager's name appeared on the May IEP. (D.E. 29-3 ¶¶ 31-32,
      37.) Plaintiffs insist that J.H. was placed in the "Behavioral Supports Program"
      and that it did not meet J.H.'s needs because she never exhibited behavioral issues.
      (D.E. 29-3 ¶¶ 22, 33, 42.) In addition, Plaintiffs purportedly voiced concerns
      about how or whether academic instruction within the BSP could be modified for
      upper-level courses. (ALJ Op. at 6.)
              Additional Assessments: On May 22, 2017, Plaintiffs requested
      independent psychiatric, psychological, and educational assessments for J.H. (Id.
      at 16.) Dr. Schuberth conducted a psychoeducational evaluation of J.H. in July
      and August of 2017. (Id.; D.E. 29-3 ¶¶ 54-56.) Dr. Schuberth's August 21, 2017
      report reflects J.H.'s diagnosis of major depressive disorder, generalized anxiety
      disorder, and a specific learning disorder with impairment in mathematics. (ALJ
      Op. at 16; D.E. 29-3 ¶¶ 55-56 (citing D.E. 13-18 at 94-97, D.E. 13-19 at 1-19).)
      However, Dr. Schuberth did not find that J.H. met the criteria for a specific
      learning disability. (ALJ Op. at 16.) An independent psychiatric evaluation of J.H.
      was conducted by Dr. Ellen M. Platt, and her report is dated September 6, 2017.
      (Id. at 10, 17; D.E 13-19 at 22-35.) Similarly, Dr. Platt did not determine whether
      J.H. fit the criteria for a specific learning disability; however, she diagnosed her
      with major depressive disorder, generalized anxiety disorder, panic disorder,
      school avoidance, specific learning disorder, central auditory processing disorder
      and agoraphobia. (ALJ Op. at 17.) J.H.'s IEP was never amended or updated
      following Dr. Schuberth or Dr. Platt's independent assessments. (D.E. 29-3 ¶ 62;

                                            3
Case 2:19-cv-14465-SDW-LDW Document 40-3 Filed 04/21/21 Page 4 of 10 PageID: 1934


      see generally D.E. 13 through D.E. 13-27.)
             Unilateral Placement: Plaintiffs submitted a tuition payment to the Purnell
      School ("Purnell") on August 31, 2017, and J.H. began instruction at Purnell on
      September 11, 2017. (ALJ Op. at 17; D.E. 29-3 ¶ 72.) The ALJ concluded that
      J.H. was removed on August 31, 2017, the date of her enrollment at Purnell. (ALJ
      Op. at 17.) Moreover, because the ALJ found that Plaintiffs notified the District of
      J.H.'s placement after September 11, 2017, he concluded that Plaintiffs failed to
      provide 10-days' notice pursuant to 20 U.S.C. § 1412(a)(10)(C)(iii). (Id.) Plaintiffs
      heavily dispute both the date the District was notified of their intent to unilaterally
      place J.H. at Purnell, and the date of J.H.'s removal. (See D.E. 29-3 ¶¶ 65-72,
      144.) In sum, Plaintiffs argue that both they and counsel reached out to the
      District prior to August 31, 2017, regarding J.H.'s placement for the upcoming
      school year, and that J.H. was removed to Purnell on the date of her attendance.
      (See id.)
             Administrative Proceedings: Shortly after Plaintiffs' May 22, 2017 request
      for independent assessments, Plaintiffs filed their initial due process petition with
      the Office of Special Education Programs ("OSEP") on June 5, 2017, and an
      amended petition with the New Jersey Office of Administrative Law on October
      23, 2017. (ALJ Op. at 3.) The parties requested an adjournment to partake in
      mediation, which took place on July 27, 2017. (D.E. 29-3 ¶ 52 (citing D.E. 13-1).)
      A due process hearing occurred on April 9, 2018, April 23, 2018, July 25, 2018,
      and August 29, 2018. (ALJ Op. at 4.) Post-hearing briefs were submitted to the
      ALJ by both parties and the Final Decision was rendered on February 13, 2019.
      (See id.)
              Plaintiffs appealed the ALJ's Final Decision to the Superior Court of New
       Jersey, Law Division, Morris County, on May 11, 2019. (D.E. 1.) The District
       removed the state action to this Court on June 27, 2019. (Id.) An Answer from the
       District followed, and the Court denied Plaintiffs' motion to remand to the state
       court. (D.E. 4, 6, 12.) After a settlement conference on May 7, 2020, Plaintiffs
       filed the instant motion for Summary Judgment based on the administrative
       record. (D.E. 29.) The District filed an opposition and Plaintiffs submitted a reply.
       (D.E. 32, 33.)
F.H. v. W. Morris Reg'l High Sch. Bd. of Educ., 2020 U.S. Dist. LEXIS 230053, *3-10,

2020 WL 7223600

      On 12/8/20, this Court entered a Order [37] remanding this matter to ALJ



                                             4
Case 2:19-cv-14465-SDW-LDW Document 40-3 Filed 04/21/21 Page 5 of 10 PageID: 1935


Betencourt as mandated in this Court's 12/8/20 Opinion [36]. (Cert ¶1) On 12/9/20,

Plaintiffs filed a Notice of Remand Letter [38] with ALJ Betancourt c/o the New Jersey

Office of Administrative Law attaching this Court's Order [37] and Opinion [36]. (Cert

¶2) On 12/14/20, Plaintiffs filed a cover letter with a copy of the New Jersey

Department of Education's administrative record with ALJ Betancourt c/o the New

Jersey Office of Administrative Law. (APX 1) (Cert ¶3)

      On 4/7/21, Plaintiffs wrote ALJ Betancourt and reminded him his compliance

with this Court's mandate was overdue [39-2]. (Cert ¶4) ALJ Betancourt did not

respond. (Cert ¶5) On 4/12/21, Plaintiffs submitted a letter [39-1] noticing Defendant,

New Jersey Department Of Education Commissioner, Angelica Allen-Mcmillan that her

compliance with this Court's mandate was overdue (attaching said 4/7/21 Letter to ALJ

Betancourt). (Cert ¶6) Commissioner, Angelica Allen-Mcmillan did not respond. (Cert

¶7)

                                     ARGUMENT

      This Court has enunciated the legal standard to amend a complaint on dozens of

occasions, for example;

             Federal Rule of Civil Procedure 15(a) provides that leave to amend a
      pleading "shall be freely given when justice so requires." Fed. R. Civ. P. 15(a).
      The decision to grant or deny leave to amend a pleading is within the discretion of
      the court. Foman v. Davis, 371 U.S. 178, 182, 83 S.Ct. 227, 9 L.Ed.2d 222 (1962).
      Rule 15(d) governs when a Plaintiff seeks to incorporate claims that occurred after
      the initial filing of the complaint. Rule 15(d) states, "upon motion of a party the
      court may, upon reasonable notice and upon such terms as are just, permit the
      party to serve a supplemental pleading setting forth transactions or occurrences or

                                            5
Case 2:19-cv-14465-SDW-LDW Document 40-3 Filed 04/21/21 Page 6 of 10 PageID: 1936


      events which have happened since the date of the pleading sought to be
      supplemented. Permission may be granted even though the original pleading is
      defective in its statement of a claim for relief or defense." Fed. R. Civ. P. 15(d).
      Thus, under Rule 15(d), "a party may supplement the original pleading to include
      subsequent occurrences which are related to the claim presented in the original
      complaint, absent prejudice to the nonmoving party." Albrecht v. The Long Island
      Railroad, 134 F.R.D. 40, 41 (E.D.N.Y. 1991).
              Rules 15(a) and (d) require that "in the absence of any apparent or declared
      reason - - such as undue delay, bad faith or dilatory motive on the part of the
      movant, repeated failure to cure deficiencies by amendments previously allowed,
      undue prejudice to the opposing party by virtue of allowance of the amendment,
      futility of amendment, etc.- - the leave sought should, as the rules require, be
      freely given." Foman, 371 U.S. at 182 (citation omitted); See Grayson v. Mayview
      State Hospital, 293 F.3d 103, 108 (3d Cir. 2002) ("amendment must be
      permitted. . . unless it would be inequitable or futile").
            Futility means that the complaint, as amended, would fail to state a claim
      upon which relief could be granted. In re Burlington Coat Factory Sec. Litig., 114
      F.3d 1410, 1434 (3d Cir. 1997). In assessing futility, the court applies the same
      standard of legal sufficiency as it applies under Fed. R. Civ. P. 12(b)(6). See Shane
      v. Fauver, 213 F.3d 113, 115 (3d Cir. 2000). Accordingly, if a claim is vulnerable
      to dismissal under Rule 12(b)(6), but the plaintiff moves to amend, leave to amend
      generally must be granted unless the amendment would not cure the deficiency.
      See id.
             On a motion to dismiss pursuant to Rule 12(b)(6), the court is required to
      accept as true all allegations in the complaint and all reasonable inferences that
      can be drawn therefrom, and to view them in the light most favorable to the non-
      moving party. See Oshiver v. Levin, Fishbein, Sedran & Berman, 38 F.3d 1380,
      1384 (3d Cir. 1994). The question is whether the claimant can prove any set of
      facts consistent with his or her allegations that will entitle him or her to relief, not
      whether that person will ultimately prevail. Hishon v. King & Spalding, 467 U.S.
      69, 73, 81 L. Ed. 2d 59, 104 S. Ct. 2229 (1984). While a court will accept well-
      plead allegations as true for the purposes of the motion, it will not accept
      unsupported conclusions, unwarranted inferences, or sweeping legal conclusions
      cast in the form of factual allegations. See Miree v. DeKalb County, Ga., 433 U.S.
      25, 27 n. 2, 53 L. Ed. 2d 557, 97 S. Ct. 2490 (1977). Moreover, the claimant must
      set forth sufficient information to outline the elements of his claims or to permit
      inferences to be drawn that these elements exist. See Fed. R. Civ. P. 8(a)(2);
      Conley v. Gibson, 355 U.S. 41, 45-46, 2 L. Ed. 2d 80, 78 S. Ct. 99 (1957).


                                              6
Case 2:19-cv-14465-SDW-LDW Document 40-3 Filed 04/21/21 Page 7 of 10 PageID: 1937


Kounelis v. Sherrer, 396 F. Supp. 2D 525, 529-530 (NJ Dist Ct 2005)



      On 12/8/20, this Court entered Order and Decision remanding the ALJ's Order to

issue a remand decision on Plaintiffs' petition in conformance with this Court's 12/8/20

Opinion. Plaintiffs' Petition was originally filed with Defendant New Jersey Department

of Education (NJDOE). NJDOE then transmitted the Petition to NJOAL for

adjudication. NJDOE as a participant in IDEA as a recipient of federal funds on behalf

of the State of New Jersey is required to comply with IDEA statutes and regulations.

C.P. v. N.J. Dep't of Educ., 2020 U.S. Dist. LEXIS 90150, *9-10, 2020 WL 2611572

(“34 C.F.R. § 300.515(a) (states receiving federal funding "must ensure that not later

than 45 days after the expiration of the 30 day period under § 300.510(b) . . . (1) A final

decision is reached in the hearing; and (2) A copy of the decision is mailed to each of the

parties."). New Jersey's Administrative Code contains a similar requirement. N.J.A.C.

6A:14-2.7(j) ("[a] final decision shall be rendered by the administrative law judge not

later than 45 calendar days after the conclusion of the resolution period[.]"). Under

IDEA, NJDOE is responsible to ensure Plaintiffs' received a final decision on their

Petition in 45 days after transmittal. 34 C.F.R. § 300.515; N.J.A.C. 6A:14-2.7; J.A. v.

Monroe Twp. Bd. of Educ., 2019 U.S. Dist. LEXIS 67507, *13-14, 2019 WL 1760583;

see also, C.P., supra. (Defendants NJDOE and its Commissioner Allen-McMillan are

also Defendants in those two class actions for New Jersey's system wide failure to


                                             7
Case 2:19-cv-14465-SDW-LDW Document 40-3 Filed 04/21/21 Page 8 of 10 PageID: 1938


ensure IDEA decisions are rendered within 45 days)

      Under IDEA, NJDOE is responsible to ensure Plaintiffs' received a final decision

on their Petition in 45 days after transmittal by this Court via remand on 12/8/20. Unlike

a normal petition which requires pre-trial and trial proceedings after transmittal from

NJDOE – this matter was completed and only required the revision of the final decision

after remand from this Court. NJDOE failure to comply with this Court's remand is

particularly egregious and inexcusable. NJDOE violated this Court's 12/8/20 Order by

failing to ensure NJOAL provided Plaintiffs with a final decision within 45 days of this

Court's remand order. It has been 183 days since this Court ordered a new decision be

entered consistent with this Court's Opinion. NJDOE has been in violation of this

Court's Order for 138 days. It is Defendant NJDOE and its Commissioner Allen-

McMillan who are in violation of this Courts' Order and they are the responsible parties

to seek compliance with this Court's Order. Accordingly, Defendants NJDOE and its

Commissioner Allen-McMillan are necessary and indispensable parties to this action to

enable this Court to enforce its own Orders. Rule 19(a)(1)(A), Rosenzweig v. Brunswick

Corp., 2008 U.S. Dist. LEXIS 63655, *20, 2008 WL 3895485 (Wigenton, J.)

      This Court's 12/8/20 Order was an interlocutory order not a final order. L. W. v.

Jersey City Bd. of Educ., 824 Fed. Appx. 108, 110, 2020 U.S. App. LEXIS 26342, *3,

2020 WL 4814038 (“We have explained the "general principle" that "orders remanding

cases to administrative agencies are not final and appealable." Papotto v. Hartford Life

                                             8
Case 2:19-cv-14465-SDW-LDW Document 40-3 Filed 04/21/21 Page 9 of 10 PageID: 1939


& Accident Ins. Co., 731 F.3d 265, 270 (3d Cir. 2013) (quoting Brotherhood of

Maintenance of Way Employees v. Conrail, 864 F.2d 283, 285 (3d Cir. 1988)).”)

C.W. v. Denver County Sch. Dist. No. 1, 2021 U.S. App. LEXIS 11431, *6 (CA10

4/20/21) (“Courts of appeal have routinely applied the administrative remand rule when

district courts have remanded IDEA cases to state ALJs. E.g., Avaras ex. rel. A.A.

v.Clarkstown Cent. Sch. Dist., 752 F. App'x 60, 62-63 (2d Cir. 2018); L.W. v. Jersey City

Bd. of Educ., 824 F. App'x 108, 110-11 (3d Cir. 2020); Shapiro v. Paradise Valley

Unified Sch. Dist. No. 69, 152 F.3d 1159, 1160-61 (9th Cir. 1998).”)

                                    CONCLUSION

      Plaintiffs may exercise their right to return to this Court and seek the enforcement

of this Court's 12/8/20 Order. To accomplish this, Plaintiffs must be given leave to

amend their complaint and add those Defendants responsible for compliance with this

Court's Order. Those Defendants are the New Jersey Department Of Education and its

Commissioner, Angelica Allen-McMillan.

                                 Respectfully submitted,



                                  JAMIE EPSTEIN




                                            9
Case 2:19-cv-14465-SDW-LDW Document 40-3 Filed 04/21/21 Page 10 of 10 PageID: 1940




                             JAMIE EPSTEIN




                                        10
